DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-14 and 22-25 are pending, claims 15-21 are cancelled, and claims 1-14 and 22-25 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112s have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: “in which longitudinal axis of the endoscope maneuvering system support platform” should read “in which the longitudinal axis of the endoscope maneuvering system support platform”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “any axis” is unclear. It is unclear if “any axis” is referring to previously claimed axis/axes or to “any axis”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 and 22-25 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hirose (US 2004/0246469), in view of Pandya (US 2013/0331644).
Regarding claim 1, Hirose discloses a device (14, figure 1) for supporting and positioning an independent endoscope maneuvering system (intended use; see 12, figure 1), the device connectable to a fixed support (base 32a fixed to a floor, bed, or the like [0048], see figure 1), the device comprising: a first moveable arm (36c or 36f, figure 1); an endoscope maneuvering system support platform (36d, figure 1) at a distal end of said first moveable arm, said endoscope maneuvering system support platform rotatable relative to the first moveable arm at a first joint (see where x7 or x10 are, figure 1) characterized by a first axis of rotation (either x7 or x10, figure 1), said endoscope maneuvering system support platform having a longitudinal axis (see the longitudinal axis of 36d, figure 1) and being connectable to said independent endoscope maneuvering system and configured to fixedly hold said independent endoscope maneuvering system (intended use language; see 12, figure 1); a second moveable arm (36a, figure 1) at a proximal end of said first moveable arm, said first moveable arm rotatable relative to the second moveable arm at a second joint (see where x5 and x8 are, figure 1) characterized by a second axis of rotation (see x5 and x8, figure 1) parallel to the first axis of rotation (see x5, x7, x8, and x10 in figure 1), said first and second moveable arms and said endoscope maneuvering system support platform configured to position and orient said independent endoscope maneuvering system (moved to a Hirose further discloses said device is configured to maintain said independent endoscope maneuvering system in a state of quasi- static dynamic equilibrium (broadly interpreted as a structure that can maintain balance/equilibrium | gas spring 44 offsets a moment generated by weights of the parallel link mechanism 36, endoscope 12, tv camera 24, and monitor 16 [0051]; see figure 1) during maneuvering of the at least one moveable arm, said maintaining by adjustment of the position and orientation of the joints (“moment generated by weights of the…monitor 16 [0051] | this occurs when there is movement/adjustment of the position/orientation of the joints).  
Alternatively, Pandya teaches a robotic system with motion controllers ([0085]). The motion controllers are electronic circuits used to control robotic arms or manipulators using motors and drives ([0085]). They provide position or velocity control of each motor using a closed loop control system ([0085]). An input command (714, figure 7) can be a target position or target seed and the controller generates motor control signals (716, figure 7) to manipulate the position or speed of the motor (712, figure 7) based on the input ([0086]). Encoders (718, figure 7) are connected to the motor to generate a feedback signal (720, figure 7) to the motion controller (710, figure 7).
It would have been obvious to one of ordinary skill in the art to modify the device of Hirose with a motion controller and encoder as taught by Pandya to manipulate the speed and/or position of the motor based on an input command ([0085]). Doing so would allow for a controllable speed ([0086]). The modified device would have been configured to maintain said independent endoscope maneuvering system in a state of quasi- static dynamic equilibrium (the speed of the device can be controlled to maintain balance/equilibrium [0086] through movement being at a slow or slower speed) during maneuvering of the at least one moveable arm, said maintaining by adjustment of the position and orientation of the joints (velocity control of each motor [0085] | this occurs when there is movement/adjustment of the joints).
Regarding claim 2, Hirose further discloses a vertical elevation mechanism (disposed upwards in a vertical direction [0048] | vertical moving mechanism [0050]) configured to alter the vertical elevation of said endoscope maneuvering system support platform relative to the fixed support by raising or lowering the first and second moveable arms relative to the base connector, said vertical elevation mechanism selected from a group consisting of a spring-and-ratchet mechanism, a motor (brake 52c, figure 1 | motor 78a, figure 6 [0104]), a hydraulic lifting mechanism, and any combination thereof.  
Regarding claim 3, Hirose further discloses said vertical elevation mechanism is a hydraulic mechanism, an electrical mechanism (brake 52c, figure 1 | motor 78a, figure 6 [0104]), and any combination thereof.  
Regarding claim 4, Hirose further discloses said first moveable arm is rotatable by approximately 360° (see x5 and x8, figure 1 | the examiner interpreted the rotation to be approximately 360 degrees) around said second axis of rotation.  
Regarding claim 5, Hirose further discloses said at least one base-end jointed connection comprises a third joint (see 38, figure 1) characterized by a third axis of rotation (see x3, figure 1) parallel to the first and second axes of rotation.  
Regarding claim 6, Hirose further discloses at least one of the first, second, and third joints is lockable to prevent movement thereof (brake 52c, figure 1).  
Regarding claim 7, Hirose further discloses the first, second, and third joints are independently lockable (brake 52c and 52e, figure 1 | incline the endoscope based on control of brake 52e [0072] | selectively switch [0063]).  
Regarding claim 8, Hirose further discloses the first, second, and third joints are simultaneously lockable (first brake switch 54 [0063]), and wherein said simultaneous locking is commanded by at least one selected from a group consisting of pressing a button (first brake switch 54 is disposed on the fourth arm 36d [0063]), rotating a knob, 314/650,315278-M-30-US 1 sliding a slider, moving a lever, emitting a predetermined sound pattern, making a predetermined gesture, touching a touchscreen, touching a touchpad, illuminating a predetermined location, and blocking illumination to a predetermined location.  
Regarding claim 9, Hirose further discloses said locking of said at least one joint is done manually (selectively switch [0063]) or using a motor.  
Regarding claim 10, Hirose further discloses said device is configured for providing counterbalancing support of said independent endoscope maneuvering system by adjustment of the position and orientation of the joints such that said independent endoscope maneuvering system is effectively in a "floating condition" with minimal net torque around any axis (see figure 1 | offset a moment generated by weights [0051]).  
Regarding claim 11, Hirose further discloses said fixed support is selected from a group consisting of: a hospital bed (base 32a fixed to a floor, bed, or the like [0048]), and a hospital cart, and any combination thereof.  
Regarding claim 12, Hirose further discloses wherein, by means of said base connector, said device is linkable either releasably or fixedly to said fixed support (fixed to a floor…[0048]).  
Regarding claim 13, Hirose further discloses the position and orientation of said independent endoscope maneuvering system is automatically adjustable (operator using the parallel link mechanism 36 to move the endoscope to a desired position [0079], see figure 1).  The examiner broadly interpreted “automatically adjustable” as adjustment of the endoscope maneuvering system is automatic through some form of use (i.e. movement of the parallel link mechanism).
Regarding claim 14, Hirose further discloses the position and orientation of an endoscope attached to said independent endoscope maneuvering system is automatically adjustable operator using the parallel link mechanism 36 to move the endoscope to a desired position [0079], see figure 1).  The examiner broadly interpreted “automatically adjustable” as adjustment of the endoscope is automatic through some form of use (i.e. movement of the parallel link mechanism).
Regarding claim 22, Hirose further discloses said connection between said endoscope maneuvering system support platform and said independent endoscope 414/650,315278-M-30-US 1 maneuvering system selected from a group consisting of a slideable connection, a screwable connection, a lockable connection and any combination thereof (movably and fixably disposed by the holding device 14 [0046] | see 12 and 36d, figure 1).  
Regarding claim 23, Hirose further discloses wherein in the compact position the longitudinal axis of the endoscope maneuvering system support platform occupies a common plane with the longitudinal axes of the first and second maneuvering arms 
Regarding claim 24, Hirose further discloses wherein in the compact position the longitudinal axis of the endoscope maneuvering system support platform is vertically aligned with the longitudinal axes of the first and second maneuvering arms (when 36d is in an approximately horizontal position, the longitudinal axes of 36d, the first arm, and the second arms would be vertically aligned).  
Regarding claim 25, Hirose further discloses the first moveable arm includes an upper surface, and wherein in the compact position the endoscope maneuvering system support platform is disposed above the upper surface (when 36d is in an approximately horizontal position, it can be disposed above the upper surface 36f; see figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 2, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795